Mathews, J.,
delivered the opinion of the court.
In this case an injunction was granted against an order of seizure and sale which the defendant had obtained against the *526plaintiffs, and in virtue of which a tract of land was seized which had been sold by the defendant to said plaintiffs, and on which a mortgage was retained to secure the payment of the price, the sale being on credit and notes given by the purchasers. The injunction was afterwards dissolved and damages assessed against the plaintiffs and their surety; and from this decree of dissolution the plaintiffs appealed.
An action of boundary to adjust the limits between two or more plantations, is not a sufficient disturbance of possession or title to authorize the purchaserto maintain an injunction to stay the payment of the price.
Where a party fails to show sufficient ground to maintain aninjunction, it is to be taken as having been wrongfully obtained and subjects the party obtain ingit to all the penalties of the law inflicted on persons who improperly stay the proceedings ofjustice under false pretences.
This injunction was obtained on allegations of disturbance of the plaintiff’s possession of the property bought, and danger of eviction of a part thereof, in consequence of a suit brought against them by one Hickman. The record of that suit is made evidence in the present case. It is an action of bornage, and from the testimony taken in that case it does not appear whether the adjustment of limits as claimed by the plaintiffs, will in any manner affect the land as sold by Plunkett to the present plaintiffs. We are of opinion with the court below, that on the trial of the cause they did not show sufficient ground to maintain the injunction previously obtained, and, consequently, it had been illegally obtained and subjected them to all the penalties imposed by law on persons who improperly stay the proceedings of justice by false pretences.
It is, therefore^ ordered, adjudged, and decreed, that the judgement of the District Court be affirmed, with costs.